Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 15, 18, 21-28, and 34-48 are pending and are allowed herein.
	Claims 16, 17, and 29-33 are cancelled.
	No claims are amended in this corrected Notice of Allowance.
This is a corrected Notice of Allowance based on the 312 Amendment filed 08/13/2021 which has been entered.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: the closest prior art remains Jirikowski (DE 4321965) (IDS Reference).  Jirikowski teaches oxytocin, and particularly teaches intranasal oxytocin for sexual dysfunction, however, Jirikowski does not provide motivation to utilize said oxytocin in combination with an 5-HT1A partial agonist.  Though there are references that refer to the combination of 5HT1A partial agonists and oxytocin, the art does not provide motivation to combine said two agents and utilize different routes of administration, and specifically intranasal and sublingual.  As such, the instant claims distinguish over the prior art since one would not arrive at the instantly claimed method without the use of improper hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TREVOR LOVE/Primary Examiner, Art Unit 1611